Citation Nr: 1637956	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-20 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss, prior to December 12, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss, beginning December 12, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, to include service in the Republic of Vietnam from October 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

Although the Board regrets the further delay, additional development is required prior to adjudicating the Veteran's claims.

In support of the Veteran's claim for an increased rating for bilateral hearing loss, he submitted a February 2010 private audiological report.  While speech audiometry testing was performed, it is unclear whether the testing was performed using the Maryland CNC speech discrimination test.  In order for an audiology report to be used to rate the Veteran's bilateral hearing loss disability, VA regulation requires that the examination be performed by a state licensed audiologist and that the report contain the results of a controlled Maryland CNC speech discrimination test.  See 38 C.F.R. § 3.385 (2016).

There are some instances where VA is required to seek further information from a non-VA medical professional who has provided an examination report, either directly or through the claimant who provided the private examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  Such instances are limited to when the missing information is relevant, factual, and objective, and where the missing evidence bears greatly on the probative value of the examination report.  Id.  Whether speech discrimination tests were conducted using the Maryland CNC Test is relevant because it is the only test that VA will consider in evaluating a person's hearing disability and bears greatly on the probative value of the report.  See 38 C.F.R. § 3.385.  Accordingly, on remand, the RO or AMC must take the appropriate steps to clarify whether the Maryland CNC Test was used at the February 2010 audiometric examination.

Additionally, the Board observes that February 2010 audiometric evaluation was submitted by the Veteran via facsimile and that the quality of the document is poor.  The name of the audiologist and the treatment center are illegible, and the Board is unable to determine if the audiologist who performed the examination is a state licensed audiologist.  This information must also be obtained on remand.  See 38 C.F.R. § 3.385; see also Savage, 24 Vet. App. at 270.

The Board also notes that the audiometric test results are presented in a graphical, rather than numeric form.  While the Board may be able to interpret such graphic representations in some instances, given the poor quality of the examination report, the audiologist must also be requested to provide this information in numeric form.

Moreover, a review of the record reveals the Veteran's bilateral hearing loss disability was last evaluated in December 2011, nearly five years ago.  While the Board recognizes that the mere passage of time does not require VA to provide the Veteran with a contemporaneous medical examination, see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), a more recent examination would be of great assistance to the Board in evaluating the current severity of the Veteran's disability.  Therefore, the Veteran must be afforded a VA audiological examination on remand.

Finally, while this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from December 2011 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding VA treatment records from December 2011 to the present.

2.  The RO or AMC should send a letter to the Veteran and request that he complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the audiologist who performed the private February 2010 examination.  If the Veteran submits a VA Form 21-4142 that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of a valid VA Form 21-4142, the RO or AMC must contact the February 2010 audiologist to determine whether he or she is a state-licensed audiologist and whether the February 2010 audiometry report includes the results of a controlled Maryland CNC speech discrimination test.  The RO or AMC must also request that the private audiologist convert the February 2010 graphical audiogram results into numerical data.

The Veteran must be informed that if the RO or AMC is unable to obtain this information that he is responsible for obtaining and submitting it to VA himself.

3.  Then, after the above development has been completed, the Veteran must be afforded a new VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished, to include an audiogram by a state-licensed audiologist.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

